DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 2/8/2021 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/22/2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-249886 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (US 2012/0125396).
	Regarding claim 1, Taira discloses a solar cell module comprising: a plurality of solar cells ([0064] L1-2) including a first surface and a second surface that face in opposite directions (shown in Figures 4A and 4B); and a wiring member that connects, of the plurality of solar cells, two solar cells adjacent in a first direction (shown in Figures 1 and 2), wherein each of the plurality of solar cells includes: n first collecting electrodes arranged on the first surface in the first direction (110 in Fig. 4A); and second electrodes arranged on the second surface in the first direction (120 in Fig. 4B and Fig. 8); and one or more auxiliary wirings arranged on the second surface in the first direction (122 in Fig. 8), wherein on a plane of projection parallel to the first surface or the second surface, m2 first collecting electrodes and m1 second collecting electrodes are included in an interval between a first position at which the first collecting electrode and the second collecting electrode overlap and a second position at which the first collecting electrode and the second collecting electrode overlap next, the interval starting from the first position in the first direction ([0085] L1-4; interval between sets of 122 in Fig. 10), on the plane of projection parallel to the first surface or the second surface, the auxiliary wiring is provided on the second surface at a third position at which only the first collecting electrode is present ([0085] L1-4; one of the positions 122 is present in Fig. 8), a length of the auxiliary wiring in a second direction intersecting the first direction is smaller than a length of the second connecting electrode in the second direction (122 in relation to 120 in Fig. 8), and the wiring member is connected to the second collecting electrode and the auxiliary wiring on the second surface of the solar cell (shown in Figures 1 and 2; note: the term "connected" does not require direct physical contact or the absence of intermediate components).
	While Taira does disclose the number of the back surface electrodes is larger than the number of front surface electrodes ([0065]; 120 in relation to 110 in Fig. 5); Taira does not explicitly disclose (n-1)xm1/m2+1 second collecting electrodes.
	Taira discloses the number of the finger electrodes on the front-side electrode is set to be less than that of the finger electrodes 120 of the rear-side electrode in order to increase the amount of light incident to the light-receiving surface of the solar cell ([0067]). Taira further discloses that stress decreases as the difference in volume between the finger electrodes on the front and rear surfaces decreases ([0095]). As stress on the substrate and efficiency of operation are variables that can be modified, among others, by adjusting said number of second collecting electrodes, the precise number of finger electrodes on the front and rear surfaces of the solar cell would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed number of second collecting electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of second collecting electrodes in the apparatus of Taira to obtain the desired balance between the stress on the substrate and operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 2, Taira discloses all the claim limitations as set forth above. 
	While Taira does discloses a plurality of wiring members arranged on the second surface in the second direction (20 - [0066]; Fig. 1), and depicts a length of the auxiliary wiring in the second direction (122 in Fig. 8), and depicts an interval between the two wiring members adjacent in the second direction (20 in Fig. 1), Taira does not explicitly disclose the length of the auxiliary wiring in the second direction is smaller than an interval between the two wiring members adjacent in the second direction.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the auxiliary wiring such that the length of the auxiliary wiring in the second direction is smaller than the interval between two adjacent wiring members in the second direction because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Regarding claims 3 and 4, Taira discloses all the claim limitations as set forth above. Taira further discloses the length of the auxiliary wiring in the second direction is larger than a width of the wiring member in the second direction ([0084] L10-12).
	Regarding claims 5-8, Taira discloses all the claim limitations as set forth above.
	While Taira does disclose the auxiliary wiring is provided on the second surface so as to be positioned between 4th and 6th electrodes, and between 8th and 10th electrodes (122 in Fig. 8), and further discloses the auxiliary electrodes are provided to only the positions where the finger electrodes on the front and rear surfaces of the solar cell face each other and the tabs 20 are to be disposed ([0085] discloses the arrangement of the auxiliary electrodes relieves shear stresses); Taira does not explicitly disclose the auxiliary wiring is provided on the second surface so as to be positioned between an (m1-1)/2-th second electrode and an (m1+1)/2-th second electrode, counting from the second electrode at the first position on the plane of projection parallel to the first surface or the second surface, n being an odd number.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the auxiliary wiring 122 between an (m1-1)/2-th second electrode and an (m1+1)/2-th second electrode, with n being an odd number, because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, Taira discloses the arrangement of the auxiliary electrodes relieves shear stresses ([0085]). As manufacturing cost and operation efficiency (efficiency affected by curling due to stress on the substrate) are variables that can be modified, among others, by adjusting said placement of auxiliary wiring, the precise placement of the auxiliary wiring on the rear surfaces of the solar cell would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed placement of the auxiliary wiring on the rear surface of the solar cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the placement of the auxiliary wiring in the apparatus of Taira to obtain the desired balance between the stress on the substrate and material cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claims 9-12, Taira discloses all the claim limitations as set forth above.
	While Taira does disclose the auxiliary wiring is provided on the second surface so as to be positioned between 4th and 6th electrodes, and between 8th and 10th electrodes (122 in Fig. 8), and further discloses the auxiliary electrodes are provided to only the positions where the finger electrodes on the front and rear surfaces of the solar cell face each other and the tabs 20 are to be disposed ([0085] discloses the arrangement of the auxiliary electrodes relieves shear stresses); Taira does not explicitly disclose the auxiliary wiring is provided on the second surface so as to be positioned between an (m1)/2-1-th second electrode and an m1/2-th second electrode and positioned between an m1/2-th second electrode and an m1/2+1-th second electrode, counting from the second electrode at the first position on the plane of projection parallel to the first surface or the second surface, n being an even number.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the auxiliary wiring 122 between an (m1)/2-1-th second electrode and an m1/2-th second electrode and positioned between an m1/2-th second electrode and an m1/2+1-th second electrode, with n being an even number, because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Additionally, Taira discloses the arrangement of the auxiliary electrodes relieves shear stresses ([0085]). As manufacturing cost and operation efficiency (efficiency affected by curling due to stress on the substrate) are variables that can be modified, among others, by adjusting said placement of auxiliary wiring, the precise placement of the auxiliary wiring on the rear surfaces of the solar cell would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed placement of the auxiliary wiring on the rear surface of the solar cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the placement of the auxiliary wiring in the apparatus of Taira to obtain the desired balance between the stress on the substrate and material cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Regarding claim 13, Taira discloses a solar cell including a first surface and a second surface that face in opposite directions (shown in Figures 4A and 4B); and n first collecting electrodes arranged on the first surface in the first direction (110 in Fig. 4A); and second electrodes arranged on the second surface in the first direction (120 in Fig. 4B and Fig. 8); and one or more auxiliary wirings arranged on the second surface in the first direction (122 in Fig. 8), wherein on a plane of projection parallel to the first surface or the second surface, m2 first collecting electrodes and m1 second collecting electrodes are included in an interval between a first position at which the first collecting electrode and the second collecting electrode overlap and a second position at which the first collecting electrode and the second collecting electrode overlap next, the interval starting from the first position in the first direction ([0085] L1-4; interval between sets of 122 in Fig. 10), on the plane of projection parallel to the first surface or the second surface, the auxiliary wiring is provided on the second surface at a third position at which only the first collecting electrode is present ([0085] L1-4; one of the positions 122 is present in Fig. 8), and a length of the auxiliary wiring in a second direction intersecting the first direction is smaller than a length of the second connecting electrode in the second direction (122 in relation to 120 in Fig. 8).
	While Taira does disclose the number of the back surface electrodes is larger than the number of front surface electrodes ([0065]; 120 in relation to 110 in Fig. 5); Taira does not explicitly disclose (n-1)xm1/m2+1 second collecting electrodes.
	Taira discloses the number of the finger electrodes on the front-side electrode is set to be less than that of the finger electrodes 120 of the rear-side electrode in order to increase the amount of light incident to the light-receiving surface of the solar cell ([0067]). Taira further discloses that stress decreases as the difference in volume between the finger electrodes on the front and rear surfaces decreases ([0095]). As stress on the substrate and efficiency of operation are variables that can be modified, among others, by adjusting said number of second collecting electrodes, the precise number of finger electrodes on the front and rear surfaces of the solar cell would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed number of second collecting electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of second collecting electrodes in the apparatus of Taira to obtain the desired balance between the stress on the substrate and operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726